Citation Nr: 0824995	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  06-25 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a final disallowed claim for service connection for post-
traumatic stress disorder (PTSD), and if so whether service 
connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to July 
1969. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied a 
petition to reopen a final disallowed claim for service 
connection for PTSD. 

In an October 2007 supplemental statement of the case, the RO 
reopened the claim for service connection for PTSD and denied 
service connection on the merits.  

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.


FINDINGS OF FACT

1.  In June 2000, the RO denied a petition to reopen a final 
disallowed claim for service connection for PTSD.  The 
veteran did not express disagreement within one year, and the 
decision became final. 

2.  Since June 2000, new and material evidence has been 
received that was not previously considered by adjudicators, 
is not cumulative, relates to unestablished facts necessary 
to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim for service 
connection for PTSD. 





CONCLUSION OF LAW

New and material evidence has been received to reopen a final 
disallowed claim for service connection for PTSD.  38 
U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 
38 C.F.R. §§ 3.104, 3.156(a), 20.302 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In the context of a petition to reopen a final disallowed 
claim, VA must notify a claimant of the evidence and 
information that is necessary to reopen a previously denied 
claim, and must notify the claimant of the evidence and 
information that is necessary to establish entitlement to 
service connection.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).   VA must also review the information and the 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In this case, the RO provided notice in 
September 2005 that satisfied all requirements except those 
related to the assignment of a rating and effective date 
which was later provided in June 2006, after the initial 
decision on the claim.  However, the Board concludes that the 
timing error is harmless because the Board is granting the 
petition to reopen the claim.  The Board will address the 
requirements for service connection after further 
development.  

The veteran served in the U.S. Marine Corps including service 
in the Republic of Vietnam from November 1968 to July 1969.  
He contends that he experiences PTSD related to traumatic 
events during his service in Vietnam.  

In September 1989, the Board denied service connection for an 
acquired psychiatric disorder including PTSD because the 
veteran had not been diagnosed with any acquired psychiatric 
disorder including PTSD.   The veteran did not appeal to the 
Court of Veterans Claims and the decision became final.  
38 U.S.C.A. § 7104.  

In April 1999 and again in June 2000, the RO denied petitions 
to reopen the claim because new and material evidence had not 
been received relevant to the reason for the previous 
denials.  In both instances, the veteran did not express 
disagreement within one year, and the decisions became final.  
38 U.S.C.A. § 7105. 

The RO received the veteran's current petition to reopen the 
claim in August 2005.  

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

In a September 2005 letter, a VA psychiatrist stated that she 
provided on-going care for the veteran and diagnosed PTSD 
related to the veteran's reported experiences in Vietnam.  
Additional outpatient treatment reports from this 
psychiatrist were also obtained.  The psychiatrist did not 
note a review of the veteran's claims file or service 
records.  In a March 2008 Board hearing, the veteran provided 
statements regarding an assault by a Vietnamese policeman 
that was not previously considered and was not cumulative of 
earlier stressor statements.  

The Board concludes that evidence received since the last 
final disallowance of the claim is new because it has not 
previously been considered by VA adjudicators, and it is 
material because it provides evidence of a diagnosis of PTSD 
and additional information regarding traumatic events in 
service.  As new and material evidence has been received, and 
to this extent only, the Board grants the veteran's petition 
to reopen a final disallowed claim for service connection for 
PTSD.   


ORDER

The petition to reopen a final disallowed claim for service 
connection for PTSD is granted.  


REMAND

In the opinion of the Board, additional development is 
necessary. 

In statements in February 2000, January 2006, December 2006, 
and at a Board hearing in March 2008, the veteran stated that 
he was in fear of being killed throughout his tour of duty in 
Vietnam and that his base at Da Nang came under frequent 
infantry, mortar, and rocket attack.  The veteran stated that 
he feared harm from other Marines who were incarcerated with 
him in the base brig but did not discuss any specific 
incidents.  The veteran also identified three specific 
stressful events.  He stated that he was beaten by a 
Vietnamese policeman but did not provide the date and 
location.  He stated that he witnessed the humiliation and 
injury of another Marine by a drill instructor during recruit 
training at Marine Corps Recruit Depot, Parris Island, South 
Carolina.  He further stated that while incarcerated in the 
base brig in Da Nang, Republic of Vietnam, he witnessed an 
explosion in the base ammunition storage facility and 
witnessed the ensuing confusion and injury of service members 
responding to the incident.    

Service personnel records showed that the veteran was 
assigned to the 17th Marine Aviation Support Group, a 
component of the First Marine Air Wing located at the Da Nang 
Air and Naval Base from November 1968 to July 1969.  The 
records showed that the veteran was absent without leave for 
periods of six and twelve days starting the one week after 
arriving in Vietnam.  From January to May 1969, the veteran 
was incarcerated in the base brig.  There is no evidence that 
the veteran performed any duties off base.  There is also no 
evidence that the veteran was in combat.  Therefore, 
verification of any stressful events is required.  See 38 
C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).  

In a September 2005 letter and outpatient treatment reports 
in August  2004 and in January 2006, the attending VA 
psychiatrist stated that the veteran's PTSD diagnosis was 
based on the veteran's reports of general anxiety from 
periodic attacks on his base and reports that he saw many 
people killed or wounded.  He specifically stated that he 
witnessed the death of other service members during an 
ammunition storage explosion.  He did not report that he knew 
any of the casualties or provide specific dates for the 
events except that the ammunition explosion was in May 1969.  
The psychiatrist did not mention or associate the diagnosis 
with an assault by a policeman or an incident in recruit 
training.  

Available public military history and news sources confirm 
that the Air Force and Marine Corps ammunition storage 
facilities and large portions of the Da Nang Air and Naval 
Bases were damaged in a series of severe explosions over a 
24-hour period starting on April 27, 1969.   Service 
personnel records showed that the veteran was incarcerated at 
the base brig on that date.  Post-accident investigations 
showed that the explosions were caused by accident and not by 
enemy attack.  Although this event actually occurred, it is 
not clear whether the brig was located near the explosions or 
that there were casualties at that location.  Additional 
research is necessary to determine if the veteran was present 
and witnessed a traumatic event involving the threat of death 
or serious injury to him or others on that occasion.

VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file to make a decision on the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see 
also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  
The third prong, which requires that the evidence of record 
"indicate" that the claimed disability or symptoms "may be" 
associated with the established event, is a low threshold.  
McLendon, 20 Vet. App. at 83.

Here, the VA psychiatrist made a diagnosis of PTSD without 
the opportunity to review the entire medical history, 
including service medical records of psychiatric treatment in 
service.  However, there is lay and medical evidence of a 
current disability and lay evidence that indicates that the 
disability may be associated with an event in service.  
Accordingly, a VA examination is warranted after the 
requested stressor development is complete.  
 


Accordingly, the case is REMANDED for the following action:

1.  Conduct a search using Virtual VA or 
official military web sites for accident 
reports and Da Nang Air Base diagrams to 
determine whether an ammunition storage 
facility explosion on April 27, 1969 at 
the Air Base resulted in injuries or 
deaths and whether the damage and any 
casualties occurred near the base brig.  
See VBA Fast Letter 05-08 (June 7, 2008).  
The RO must search unit/organization 
information for incoming mortar and 
rocket attacks from the period of May 1, 
1969, to June 30, 1969, at the Da Nang 
Air Base, while the veteran was assigned 
to the 17th Marine Aviation Aviation 
Support Group.  Associate any information 
obtained with the claims file.  

2.  If all the information requested 
above is not located through those 
resources, request that the U.S. Marine 
Corps Historical Center conduct a search 
for casualty and damage reports from the 
17th Marine Air Support Group, the First 
Marine Air Wing, located at the Da Nang 
Marine Air Base-including, but not 
limited to, any information relevant to 
Marines in custody at the base brig-for 
the period from April 27, 1969, to April 
30, 1969, related to an explosion in the 
Da Nang base ammunition storage facility.  
See VBA Fast Letter 05-08 (June 7, 2008) 
for additional instructions and points of 
contact.  Also request that information 
be provided concerning whether the damage 
and any casualties occurred near the base 
brig.  The RO must request 
unit/organization information concerning 
incoming mortar and rocket attacks from 
the period of May 1, 1969, to June 30, 
1969, at the Da Nang Air Base, while the 
veteran was assigned to the 17th Marine 
Aviation Aviation Support Group.  
Associate any records received with the 
claims file.

3.  If the requested information is not 
located through the above resources, 
request from the Joint Services Record 
Research Center base operations logs or 
accident reports from the U.S. Air Force 
Base, Da Nang and U.S. Naval Support 
Activity, Da Nang related to an 
ammunition explosion on April 27, 1969.   
Specifically request information 
regarding personnel killed or injured and 
the proximity of the brig to damaged 
facilities.  The RO must request 
unit/organization information concerning 
incoming mortar and rocket attacks from 
the period of May 1, 1969, to June 30, 
1969, at the Da Nang Air Base, while the 
veteran was assigned to the 17th Marine 
Aviation Aviation Support Group.  
Associate any records received with the 
claims file.  

4.  Then, schedule the veteran for a VA 
examination by a psychiatrist or doctoral 
level psychologist.  Request that the 
examiner review the claims file and note 
review of the claims file in the 
examination report.  Request that the 
examiner provide an evaluation of the 
veteran's mental health status and 
provide an opinion whether any mental 
disorder found is at least as likely as 
not (50 percent or greater possibility) 
related to the veteran's service and, if 
PTSD is diagnosed, any corroborated 
stressor (such as his proximity to the 
scene of an ammunition explosion and / or 
incoming mortar or rocket attacks).  

5.  Then, readjudicate the claim for 
service connection for PTSD.  If the 
decision remains adverse to the veteran, 
provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


